Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered December 18, 2007, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of assault in the second degree beyond a reasonable doubt (see Penal Law § 120.05 [3]; People v Jenkins, 49 AD3d 780 [2008]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Contrary to the defendant’s arguments, there was sufficient circumstantial evidence from which a reasonable jury could infer that the defendant possessed the requisite intent to prevent an emergency medical service technician from performing a lawful duty (see People v Townsend, 248 AD2d 811 [1998]). Covello, J.P., Miller, Dickerson and Belen, JJ., concur.